                        .                                         .
                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

RICHARD MEYER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §         CASE NO. 1:1 8-CV-00800-LY
v.                                                §
                                                   §
MARK WArD,                                         §
                                                   §
       Defendant.                                  §

                                           :1.) 1 )Ij


       On this day came before the Court the unopposed motion to extend time for the parties to

respond to objections to the Magistrate Judge's Report and Recommendation on Defendant's

Motion to Dismiss, and to extend the time for Defendant to file a response to Plaintiffs Motion

for Leave to File Plaintiffs First Amended Complaint.

       The Court hereby GRANTS the motion. It is hereby ORDERED that the deadlines for the

parties' respective responses to objections to the Magistrate Judge's Report and Recommendation

on Defendant's Motion to Dismiss, and Defendant's response to Plaintiffs Motion for Leave to

File Plaintiffs First Amended Complaint, are hereby extended to July 12, 2019.

       SIGNED AND ENTERED         thday of                  e,     ,   2019.




                                                        HONLE(1
                                                        UNIT D STATES     ISTRICT JUDGE
